RECEIVED

SEP 1 6 2 UNITED STATES DISTRICT COURT
2049 WESTERN DISTRICT OF LOUISIANA
TONY A, MOORE, CLERK ALEXANDRIA DIVISION

WESTEAN DISTRICT OF LOUISIANA
ALEXANDRIA, LOUISIANA =

 

DWANNA YOUNG, Tutrix, 0.6.0. CASE NO. 17-CV-1489

minor child, Thaniel Young

vs. JUDGE DRELL

UNITED RENTALS, INC. and J LG

INDUSTRIES, INC. MAG. JUDGE PEREZ-MONTES
MEMORANDUM RULING

 

Before the court are motions for summary judgment filed by defendants United Rentals,
Inc. (“United”) (Doc. 44) and J L G Industries, Inc., (“J L G’) (Doc. 55). Plaintiff filed no
opposition to these motions. For the reasons expressed in this ruling, both motions will be
GRANTED in full, dismissing all claims by plaintiff, Dwanna Young (“Plaintiff”), as tutrix of the

minor child Thaniel Young.

i BACKGROUND

A. Relevant Facts

Plaintiffis the natural tutrix of Thaniel Young (“Minor”), a child born to Plaintiff and Davis
Young (“Young”), who was killed as a result of the events forming the basis of this suit. On
October 20, 2016, Young was employed in the maintenance department at German Pellets
Louisiana, LLC (“German Pellets”) when he fell from a vertical man lift (“Lift”) he was using to
clean pellet silos. The lift was manufactured by JLG Industries, Inc. (“JLG’”), owned by United
Rentals (North America), Inc. (“United”) and rented to Elektro Fischer USA, LP (“Elektro”), a
contractor performing work at the German Pellets plant.

Plaintiff's complaint alleges that on the date of the accident in question, the lift
...suddenly and without warning, tipped over causing [Young] to
fall to the ground, sustaining very serious injuries to his skull and
brain as well as his spinal cord, resulting in his death on October 27,
2016. (Doc. 1-1 at ¥ 6).

B. Procedural History

Plaintiff filed this wrongful death suit in the Twenty-eighth Judicial District Court for the
Parish of LaSalle on October 19, 2017, naming United and JLG as defendants. (Doc. 1). JLG
removed the suit to this court timely on or about November 13, 2017 citing federal diversity
jurisdiction pursuant to 28 U.S.C. § 1332.! (1d.). Subsequently, JLG filed a motion to dismiss on
the basis of lack of personal jurisdiction under Fed. R. Civ. P. 12(b)(2). (Doc. 26). By adoption
of the report and recommendation issued by the magistrate judge, this court denied JLG’s motion,
finding that we possessed specific personal jurisdiction over JLG under the stream of commerce
theory. (Docs. 47, 53).

During the pendency of the aforementioned motion to dismiss, United filed its instant
motion for summary judgment, urging judgment in its favor dismissing all claims against it on the
basis that plaintiff fails to prove that it had garde of the lift; that plaintiff fails to demonstrate any
defect in the lift; and that plaintiff has not shown that the doctrine of res ipsa loquitor applies in
this case. (Doc. 44-1). Plaintiff filed no opposition to this motion.

Shortly after this court’s denial of JLG’s motion to dismiss, JLG filed its own motion for
summary judgment, asserting entitlement to dismissal of all claims against it based on plaintiffs
failure to show that the lift was unreasonably dangerous; that JLG breached any express warranty;

or that any breach of duty was the cause of Young’s accident and subsequent demise. The motion

 

' Plaintiff is domiciled in LaSalle Parish, Louisiana because he is a minor and shares the domicile of his legally
appointed tutor. La. Civ. C. Art. 41. JLG is a Pennsylvania corporation with its principal place of business in
Pennsylvania. United is a Delaware corporation with its principal place of business in Connecticut. (Doc. | at J] 6-
7).
also points out that plaintiff failed to designate an expert or produce any expert testimony on
causation under the Louisiana Products Liability Act (“LPLA”), La. Rev. Stat. 9:2800.52. Finally,
the motion contests the applicability of res ipsa loquitor in this case. (Doc. 55). Plaintiff filed no
opposition to this motion.

All necessary delays have now lapsed and the court finds the motions ripe for decision.

C. Applicable Standard

A court “shall grant summary judgment if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
Civ. P. 56(a). A dispute of material fact is genuine if the evidence is such that a reasonable jury
could return a verdict for the nonmoving party. See Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 248 (1986). “We consider all evidence ‘in the light most favorable to the party resisting the
motion.’” Seacor Holdings, Inc. v. Commonwealth Ins. Co., 635 F.3d 675, 680 quoting Trevino
v. Celanese Corp., 701 F.2d 397, 407 (Sth Cir. 1983). However, the non-moving party does not

666

establish a genuine dispute with “‘some metaphysical doubt as to the material facts,’ by
‘conclusory allegations,’ by ‘unsubstantiated assertions,’ or by only a ‘scintilla’ of evidence.”
Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (Sth Cir. 1994) (citations omitted). It is important

to note that the standard for a summary judgment is two-fold: (1) there is no genuine dispute as to

any material fact, and (2) the movant is entitled to judgment as a matter of law.

Claims rooted in negligence theory are subject to the duty-risk analysis adopted by
Louisiana courts. Under this analysis, plaintiff must demonstrate: (1) that he suffered an injury:
(2) that the defendant owed a duty of care to the plaintiff; (3) that the defendant breached that duty;
(4) that the conduct constituting the breach was the cause-in-fact of the resulting harm; and (5) that

the risk of the harm inflicted was within the scope of protection intended by the defendant’s duty.

3
Doe v. Mckesson, 2019 WL 3729587 (5" Cir. 2019) citing Lazard v. Foti, 859 So.2d 656 (La.

2003).

Strict liability may also be imposed under La Civ. C. Art. 2317, which provides, with some
exceptions, that a person is responsible for harm caused by things within his custody. To recover
under this theory, plaintiff must show that: (1) he was injured by a thing; (2) that the thing was in
the defendant’s custody; (3) that there was a vice or defect creating an unreasonable risk of harm
in the thing; and (4) that the plaintiff's injury arose from the defect. In re FEMA Trailer
Formaldehyde Products Liability Litigation, 838 F.Supp. 2d 497, 511 (E.D. La. 2012) citing Spott
v. Otis Elevator Co., 601 So.2d 1355, 1363 (La. 1992). Plaintiff must also show that the defendant
had garde of the thing in question at the time of the injury. Garde is a legal obligation arising
from the dual elements of direction or control over the thing and the derivation of benefit from the
thing. Id., citing King v. Louviere, 543 So.2d 1327, 1329 (La. 1989); Dupree v. City of New

Orleans, 765 So.2d 1002, 1009 (La. 2000), inter alia.

The LPLA provides the exclusive remedy against manufacturers for damages cause by
their product when plaintiff can show that the product was unreasonably dangerous, and plaintiff's
damages arose from a reasonably anticipated use of the product. La. R.S. 9:2800.52(A). Under
the LPLA, a product may unreasonably dangerous in its: (1) construction or composition; (2)
design; (3) inadequate warnings; or (4) failure to conform to an express warranty. La. R.S.
9:2800.54(A). In order to recover against a manufacturer according to these provisions, plaintiff
must show that: (1) the defendant manufactured the product; (2) the product was unreasonably
dangerous for the reasonably anticipated use at issue; and (3) the dangerous characteristic of the
product existed at the time the product left the manufacturer’s control. Malbrough v. Crown

Equipment Corp., 392 F.3d 135 (5" Cir. 2004); Despaux v. RSC Equipment Rental, Inc., 246
So.3d 806 (La. App. 4 Cir. 2018) citing George v. Housing Authority of New Orleans, 906 So.2d

1282, 1286 (La. App. 4 Cir. 2005).

Il. ANALYSIS
A federal court sitting in diversity applies the substantive law of the forum state. Salve
Regina College v. Russell, 499 U.S. 225, 226 (1991) citing Erie R. Co. v. Tompkins, 304 U.S. 64

(1938). Accordingly, plaintiff's claims in this matter are governed by Louisiana substantive law.

We address the two pending motions simultaneously, based on our finding that identical
evidentiary issues dominate their resolution. Plaintiffs claims against United, the owner of the
mechanical lift, and JLG, the manufacturer of the mechanical lift, fall within the ambit of
Louisiana’s law of torts. Though plaintiff's claims against United arise out of La. Civ. C. Art.
2317.1 and those against JGL arise out of the LPLA, both require plaintiff to produce evidence of
some unreasonably dangerous condition or defect in manufacture or design that caused Young’s
injury and subsequent death. Llorence v. Broadmoor Shopping Center, Inc., 76 So.3d 134, 137
(La. App. 3 Cir. 2011) quoting Bethea v. Great Atl. & Pac. Tea Co., 22 So.3d 1114, 1115 (La.
App. 4 Cir. 2009); Stewart v. Capital Safety USA, 867 F.3d 517, 520 (5" Cir. 2017) citing Stahl
vy. Novartis Pharm. Corp., 283 F.3d 254, 260-61 (5" Cir. 2002).

Plaintiff's complaint alleges that the lift manufactured by JLG and owned by United was
“defective, unreasonably dangerous and malfunctioned.” (Doc. 1-1 at 7). The complaint further
alleges that both JLG and United breached warranties and are strictly liable to plaintiff for Young’s
injuries and death. (Id. at {{]7-8). Alternatively, plaintiffs complaint asserts that Young’s injuries
and death were caused by acts of negligence unknown to plaintiff but warranting the application
of the doctrine of res ipsa loquitur. (Id. at { 9). Again, these theories hinge upon the existence of

some defect in the lift used by Young, as alleged in plaintiff's complaint.
In support of their motions, United and JLG offer the investigative findings of Jeremy
Hoffpauir, an engineer with U.S. Forensic, hired by United to inspect the lift after Young’s
accident. Hoffpauir performed his inspection on October 22, 2016, two days after the accident,
and encountered the lift laying on its back, platform extended, just as it had fallen at the time of
the accident. (Doc. 44-6 at 46-8). Hoffpauir observed a 100-foot long fire hose essentially tied
to the platform railing of the lift. (Id. at 13). Hoffpauir opined that, given the weight of the lift
and its wheelbase, the water-filled hose resulted in horizontal force greater than that necessary to
tip the lift backward, especially when paired with the fact that the hose was stretched taut between
its valve connection and the point at which it was tied to the lift. Hoffpauir summarized the
catastrophic event as follows:

[d]ue to the minimal amount of slack that remained in the fire hose
combined with the structural obstructions in the area, the tip-over
event occurred as the forward movement of the JLG exhausted the
slack in the fire hose that was attached to the platform, halting the
forward motion of the platform. The taut fire hose imparted a
rearward directed force on the platform and caused the vertical lift
to tip over rearward. (Id. at J 34e).

Hoffpauir reached this conclusion after his inspection revealed that the standard
mechanisms and safety features of the lift were each in working order and, thus, not a factor in the
accident. (Id. at §] 18-32). Moreover, Hoffpauir’s affidavit expressly finds that, “[t]here were no
defects in the lift that caused or contributed to the tip-over event.” (Id. at J 32).

United and JLG also offer the investigative report of German Pellets employee James Pate
(“Pate”), employed by German Pellets as its HR Manager. (Doc. 44-5). Pate’s sworn declaration
states that he assisted Jason Claborn, Safety Manager, with the investigation of Young’s accident,

which revealed that Young violated company policy forbidding him from using equipment rented

to contractors working at the plant when he used the lift to wash the silos on October 20, 2016.
(Id. at {J5a-c). Company policy prohibited Young from operating the lift without benefit of proper
training, which Pate attests Young had not received at the time he operated the lift. (Id. at J95d-
f). Pate’s declaration further attests that several employees observed Young using the lift to wash
silos just before the accident in question. (Id. at §5j).

United and JLG point out that plaintiff presents no evidence of a defect in the lift to rebut
the investigations and reports of Hoffpauir or Pate. Defendants’ motions assert that plaintiffs
failure to offer expert testimony regarding the existence of a defect in the lift or its design is fatal
to plaintiff's claims against them. While not every case requires the presentation of expert
testimony to establish the existence of a defect, the court finds this case to be of the sort requiring
expert testimony.”

Finding that the existence of a defect or unreasonably dangerous condition is central to
plaintiff's claims against both United and JLG, we conclude that plaintiff fails to carry her burden
of proof in this matter. Defendants offer evidence tending to refute the existence of a defect in the
lift in question, none of which is rebutted by plaintiff. Plaintiff, as non-moving party, has an
affirmative duty to respond defendants’ motions with facts and evidence demonstrating the
existence of genuine issues for trial. Anderson, 477 U.S. 242, 248-49 (1986) citing First National
Bank of Arizona v. Cities Service Co., 391 U.S. 253 (1968). Moreover, plaintiff fails to offer
evidence sufficiently excluding all other possible causes of Young’s accident, injury and death,
barring application of the doctrine of res ipsa loquitor. Winans v. Rockwell Intern. Corp., 705

F.2d 1449 (5" Cir. 1983).

 

2 “As both this Court and Louisiana courts have recognized, for expert testimony not to be required in a products
liability case, “the product itself, or at least the...feature in question, must be relatively uncomplicated, and the
implications...such that a layman could readily grasp them.” Lavespere v. Niagara Mach. & Tool Works, Inc., 91-
F.2d 167, 184 (5 Cir. 1990) (citations omitted), abrogated on other grounds by Little v. Liquid Air Corp., 37 F.3d
1069 (5" Cir, 1994) (en banc).
Il. CONCLUSION

Given plaintiffs failure to present evidence as to the central issue of defect or unreasonably
dangerous condition in this case, we find that the motions filed by both United and JLG should be
GRANTED in full, dismissing all claims against them by plaintiff in this case.

A judgment will be filed in conformity with this finding.

Alexandria, Louisiana e 2 ee ———

September Lup 52019 7 DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

 
